2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 Fax: 718-972-6196 November 21, 2007 Mark P. Shuman, ESQ. Branch Chief- Legal Securities & Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, D.C. 20549 RE: VGTel, Inc. File # 333-134408 Dear Mr.Shuman: As per our phone conversation, please note we amended our SB-2 to include the six month interim period from April 1, 2007 and 2006,to September 30, 2007 and 2006. Amended financials and Notes begin on Page F-10. We also amended the Summary of Financial Data, page 6 as follows: We are a Development Stage Company. From July 27, 2004, the date of inception of VGTel, Inc. (formerly NYN International LLC, the accounting acquirer)we have generated minimal earnings from operations. As of twelve month period ending March 31, 2007, and2006 and six month interim period ending September 30, 2007 and 2006our financial data is as follows: Summary of Financial Data Statement of Operations Statement of Operations: Fiscal Year Ended Six Month Ended AccumulatedFrom March 31, September 30, Inception July 2004 2007 2006 2007 2006 September 30, 2007 Revenues $ 19,386 $ 6,321 $ 7,683 $ 7,944 $ 33,390 Net Income (Loss) $ (99,595 ) $ (56,426 ) $ (37,441 ) $ (20,902 ) $ (193,462 ) Net Income (Loss) per Share $ (0.02 ) $ (0.05 ) $ (0.00 ) $ (0.00 ) Balance Sheet Balance Sheet September 30 2007 March 31, 2007 Total Current Assets $ 8,625 $ 10,683 Total Current Liabilities $ 35,437 $ 30,954 Shareholders Equity (7,962 ) 1,479 We also amended the following: Results of Operations:Page 19 For the Six Month period Ended September 30, 2007 and September 30, 2006. Revenues: For the Six Month period Ended September 30, 2007 and September 30, 2006. Revenues: Revenues during thesix months endedSeptember 30, 2007 was$7,683 compared to $7,944 for the corresponding period endingSeptember 30, 2006. Revenues decreased as a result of a decrease in demand by our only client Platin, who is a related party. Expenses: Total operating expenses for the six months period endedSeptember 30, 2007 was $45,124 as compared to $28,845 for thesix month period ending September 30, 2006. The increase in expenses is due to the increase in officers compensation and rent which amounted to $14,000 for the three month period ending September 30, 2007 as compared to officers compensation amounting to $6,250 for the three month period ending September 30, 2006, an increase of $7,760 during the September 2007 period. Additionally, thedecrease in revenue and increase in expenses for the six month period ending September 30, 2007 resulted from the fact that during this period, in the course of testing of our GMG System by Platin's clients, we found more problems than expected which resulted indown time, whilewe were fixing bugs and changing system logics which appeared to be unfit for the increasing demands of the customer. This effort has slowed down our revenuesbut improved our product as positive changes were made to our GMG System from feedback we received from Platin's clients. Our post development expense during thesix month period endingSeptember 30, 2007 was $5,500 compared to $3,000 for thesix month period endingSeptember 30, 2006. Pre-Technological Feasibility Twelve Month Period Ending 3-31-2006 Expensed $ 37,500 Development of Product Twelve Month Period Ending 3-31-2006 Capitalized $ 29,000 Pre-Technological Feasability (Brain & Power Ltd.) $10,000 Post Operational Development (Kanaga) $13,500 Twelve Month Period Ending 3-31-07 Expensed $ 23,500 Post Operational Development Kanaga Six Month Period Ending September 30, 2007 Expensed $ 5,500 Liquidity and Capital Resources:Page 19 Liquidity and Capital Resources: As of September 30, 2007theCompanyhad $7,274 in cash, compared to $6,571as of September 30, 2006. Net cash used by operating activities for the six month period ended September 30, 2007 was$95as compared to$6,045for the six month period ending September 30, 2006. Net cash provided by investing activities during the six month period ending September 30, 2007 was $0 compared to ($20, 500) for the previous six month period ended September 30, 2006. Net cash provided by financing activities for thesix month period ended September 30, 2007 was $0 as compared to $14,100for the corresponding period ending September 30, 2006.Of this amount, $4,100 wasprovided by the officer pursuant the credit facility provided by Ron Kallus, the Company Chief Executive Officer and Principal shareholder to a maximum of $20,000 which may be drawn down anytime from March 1, 2006 until May 18, 2007. This unsecured facility is payable May 18, 2007 and bears an interest rate of prime plus one (1) calculated on an annual basis payable annually in arrears with first payment due March 1, 2007 and second payment due May 18, 2007, unless extended by mutual consent of the parties. On July 18, 2006, Mr. Kallus executed an amendment to the March 1, 2006 credit facility increasing the total amount of the credit facility from $20,000 to $50,000 and extending payable date from May 18, 2007 to December 31, 2007 with the first interest payment due July 1, 2007 and second payment due December 31, 2007, During the period ending March 31, 2007, Mr. Kallus advanced $12,100 compared to $4,223 in the corresponding period ending March 31, 2006 for an aggregateof $16,323 from inception. On May 22, 2007 in a secondaddendum to the Loan Agreementwas signed between Mr. Kallus and the Company waiving all interestpayments forloan facility,retroactively from theMarch 1, 2006and declaring the loan facility as interest free.The Officer had previously forgiven his right to the interest for the March 31, 2006loanthus no interest has been charged or accrued. In the fiscal year ended March 31, 2006, Mr. Kallus advanced the sum of $4,233 pursuant to this credit facility. As of March 31, 2007 Mr. Kallus advanced an additional $12,090 for an aggregate of $16,323. The Officer has forgiven his right to the interest for the March 31, 2006loanthus no interest has been charged or accrued. No funds have been advanced by Mr. Kallus during the six month ending September 30, 2007. I will call you within a week to confirm that there are no further comments at which time we will resend our acceleration request.Please do not hesitate to phone me in the interim, should you seek additional changes. To expedite our response to any further written comments, I respectfully request that you fax your comment letter or clearance to 718-972-6196. Sincerely, /s/Ron Kallus CEO
